PER CURIAM.
Appealing from an adverse judgment entered on a jury verdict, plaintiff complains *88that the trial court supplemented the jury charges recommended for slip and fall cases in Florida Standard Jury Instructions-Civil by elaborating, as requested by defendant, on one aspect of the issues posed by charge 3.5f. The record does not reveal the specific ground of plaintiff’s objection to the additional charge. Had plaintiff explicitly objected that the recommended standard charge accurately and adequately covers the subject, the trial judge would have had had an opportunity to comply with Form 1.985, R.C.P., by stating “on the record or in a separate order” wherein he conceived that the standard form was “erroneous or inadequate and the legal basis of his finding.” For aught that appears, plaintiff complained only that the supplemental statement was incorrect as a matter of abstract law, which it was not. The general objection made by plaintiff was insufficient to preserve the error asserted here. Henningsen v. Smith, 174 So.2d 85 (Fla.App.2nd, 1965); DuPuis v. 79th Street Hotel, Inc., 231 So.2d 532 (Fla.App.3rd, 1970), cert. den. 238 So.2d 105 (Fla.1970).
AFFIRMED.
BOYER, C. J., SMITH, J., and HODGES, JOHN G., Associate Judge, concur.